Title: To George Washington from Major General Philip Schuyler, 25 March 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany [N.Y.] March 25th 1777.

Yesterday I had the Honor to receive Your Excellency’s Favors of the 12th & 15th instant.
If the Enemy’s Intention is to draw their Force from Canada & content themselves, with preventing Us from Attempting to go into that Country, the Disposition Your Excellency has made of such of the Eastern Troops, as were intended for Tionderoga, is certainly a very judicious one, And if the Intelligence You have received should unhappily prove without Foundation & that which has been given me be Corroborated, by the future Attempts of the Enemy to penetrate from the North, by Hudsons River, the certain Consequence will be the Loss of Tyonderoga, before the Troops that may be at Peeks Kill can afford any Relief, On such an Event I should greatly apprehend the Defection of vast Numbers in this Quarter & beleive the Indians to a Man would join them, from a Principle, almost always predominant in those People. In that Case the Enemy would neither be in Want of Carriages or any other Necessary, Which the Country affords.
Your Excellency observes, that Part of the New York Troops are gone to Tyonderoga, contrary to your Expectation or Design, It is much to be lamented that they could not Even be spared for that. That Part of Colonel Gansevoorts which is in this Quarter, has occupied Skenesborough and Fort Ann, Colo. Van Schaicks Fort George, Fort Edward, Saratoga & this place, At Each of which there are considerable Magazines, but I have lately been under the Necessity of ordering Gansevoorts from the Posts above mentioned, to releive Colo. Elmore who is

at Fort Schuyler & whose Regiment is engaged to the 15th of next Month, beyond Which Not a Man of them will remain, Even one Day. To releive Gansevoorts I have ordered two Companies of the Very few Eastern Troops that have as Yet made their Appearance, and as the Indians have already begun their Hostile Depredations on Lake George and on this Side Fort George, I am under the Necessity of strengthening the Garrison of Fort George, Fort Edward & saratoga, as not a Waggoner or Teamster will stir, beyond the latter Place, without a Good Convoy & because the Garrison at the former place is too weak to afford covering Parties, for the Work men Employed in Constructing the Vessels on that Lake.
Van Schaick’s Regiment is under four hundred, that Part of Gansevoorts which is in this Quarter under two hundred & Livingstons which is to go to Fort Dayton & Johnstown, is under an hundred Rank & File. Warners, which was to have been long since at Tyonderoga, has under fifty Men there, Nor do I beleive that he has many more, Such are the Regiments in this Department. Nor is there the least Prospect that their Numbers will increase, and I fear the Eastern Regiments will not only be far from compleat, but bring with them too Many Boys; With so few Troops We shall not therefore be able by any Means to maintain the extensive Works at Tionderoga and Mount Independance; As I hope by this Day Week to have the Honor of seeing You, I shall take the Opportunity to converse with Your Excellency on the Subject.
General Howe’s Intentions with Respect to Major Edminston, are undoubtedly such as You suspect, & I shall immediately advise General McDougall that Mr Edimston is not by any Means to be permitted to go to Canada, this Way.
On the 20th instant two Officers two or three Inhabitants & some Soldiers, the whole Amounting to twenty six, were attacked on the West Bank of Lake George by a Party of Indians, with whom was discovered one White Man; they Wounded one of the Officers, killed six of the Party & took seventeen Prisoners; On the same Day two Men were made Prisoners by another Party of Indians on this Side of Fort George, trifling as these Affairs are in themselves, their Consequences are very disagreeable, as It retards the Supplies for the Army. I am Dear Sir With Great Esteem & Respect Your Excellency’s Most Obedt Humble servt

Ph: Schuyler

